Name: Commission Regulation (EC) NoÃ 712/2007 of 22 June 2007 opening standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography
 Date Published: nan

 23.6.2007 EN Official Journal of the European Union L 163/7 COMMISSION REGULATION (EC) No 712/2007 of 22 June 2007 opening standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 and the second paragraph of Article 24 thereof, Whereas: (1) Under Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedures and conditions for the sale of cereals held by intervention agencies (2), cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance. (2) The Member States have intervention stocks of maize, common wheat, barley and rye. To meet market needs, these stocks of cereals should be made available on the Community market. To this end, standing invitations to tender should be opened for the resale on the Community market of cereals held by the intervention agencies of the Member States. Each sale should be considered to constitute a separate invitation to tender. (3) Derogations should be made from the terms laid down by Regulation (EEC) No 2131/93 as regards the level of the security required. This security should be set at a sufficiently high level. (4) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender. In addition, provision must be made for an award coefficient for tenders offering the minimum selling price. (5) With a view to the sound management of the system, provision should be made for the electronic transmission of the information required by the Commission. It is important for the notification by the intervention agencies to the Commission to maintain the anonymity of the tenderers. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies of the Member States listed in Annex I shall open standing invitations to tender for the sale on the Community market of cereals held by them. The maximum quantities of the different cereals covered by these invitations to tender are shown in Annex I. Article 2 The sales referred to in Article 1 shall be carried out under the terms laid down by Regulation (EEC) No 2131/93. However, notwithstanding the second subparagraph of Article 13(4) of that Regulation, the tender security shall be set at EUR 10 per tonne. Article 3 1. The deadline for the submission of tenders for the first partial invitation to tender shall be 13.00 (Brussels time) on 4 July 2007. The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 13.00 (Brussels time), with the exception of 1 August 2007, 15 August 2007, 22 August 2007, 5 September 2007, 19 September 2007, 3 October 2007, 17 October 2007, 31 October 2007, 14 November 2007, 28 November 2007, 12 December 2007, 26 December 2007, 2 January 2008, 16 January 2008, 23 January 2008, 6 February 2008, 20 February 2008, 5 March 2008, 19 March 2008, 2 April 2008, 16 April 2008, 30 April 2008, 14 May 2008, 21 May 2008, 4 June 2008 and 18 June 2008, i.e. weeks when no invitation to tender shall be made. The closing date for the submission of tenders for the last partial invitation to tender shall be 13.00 (Brussels time) on 25 June 2008. 2. Tenders must be lodged with the intervention agencies concerned at the addresses shown in Annex I. Article 4 Within four hours of the expiry of the deadline for the submission of tenders laid down in Article 3(1), the intervention agencies concerned shall notify the Commission of tenders received. If no tenders are received, the Member State shall notify the Commission within the same time limits. If the Member State does not send a communication to the Commission within the given deadline, the Commission shall consider that no tender has been submitted in the Member State concerned. The communications referred to in the first subparagraph shall be sent electronically, in accordance with the model in Annex II. A separate form for each type of cereal shall be sent to the Commission for each invitation to tender. The tenderers shall not be identified. Article 5 1. Under the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003, the Commission shall set the minimum selling price for each cereal or decide not to award any quantities. 2. If the fixing of a minimum price, in accordance with paragraph 1, would lead to an overrun on the maximum quantity available to a Member State, an award coefficient may be fixed at the same time for the quantities offered at the minimum price in order to comply with the maximum quantity available to that Member State. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 367/2007 (OJ L 91, 31.3.2007, p. 14). ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 0    Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel Tel. (32-2) 287 24 78 Fax (32-2) 287 25 24 e-mail: webmaster@birb.be website: www.birb.be Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     State Fund Agriculture 136, Tzar Boris III Blvd. 1618, Sofia, Bulgaria Tel.: (+359 2) 81 87 202 Fax: (+359 2) 81 87 267 E-mail: dfz@dfz.bg website : www.mzgar.government.bg Ã eskÃ ¡ republika 0 0   StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Tel.: (420) 222 87 16 67/222 87 14 03 Fax: (420) 296 80 64 04 E-mail: dagmar.hejrovska@szif.cz Internet: www.szif.cz Danmark     Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn V TÃ ©lÃ ©phone: (45) 33 95 88 07 TÃ ©lÃ ©copieur: (45) 33 95 80 34 e-mail: mij@dffe.dk pah@dffe.dk website: www.dffe.dk Deutschland 0 0  50 000 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn TÃ ©lÃ ©phone: (49-228) 68 45-3704 tÃ ©lÃ ©copieur 1: (49-228) 68 45-3985 tÃ ©lÃ ©copieur 2: (49-228) 68 45-3276 e-mail: pflanzlErzeugnisse@ble.de website : www.ble.de Eesti     PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt 3, 51009 Tartu TÃ ©lÃ ©phone: (372) 7371 200 TÃ ©lÃ ©copieur: (372) 7371 201 e-mail: pria@pria.ee website: www.pria.ee Eire/Ireland     Department of Agriculture & Food, Intervention Operations, OFI, Subsidies & Storage Division, Johnstown Castle Estate, County Wexford, Ireland TÃ ©lÃ ©phone: (353-53) 916 34 00 TÃ ©lÃ ©copieur: (353-53) 914 28 43 website: www.agriculture.gov.ie EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (OPEKEPE) Acharnon 241 GR-104 46 Athens TÃ ©lÃ ©phone: (30-210) 212 47 87 Ã ºÃ ±Ã ¹ (30-210) 212 47 54 TÃ ©lÃ ©copieur: (30-210) 212 47 91 e-mail: ax17u073@minagric.gr website: www.opekepe.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  28010 Madrid  EspaÃ ±a TÃ ©lÃ ©phone: (34-91) 3474765 TÃ ©lÃ ©copieur: (34-91)3474838 e-mail: sgintervencion@fega.mapa.es website: www.fega.es France 0 0   Office national interprofessionnel des grandes cultures (ONIGC) 12, rue Henri-Roltanguy TSA 20002 F-93555 Montreuil sous Bois Cedex TÃ ©lÃ ©phone: (33) 173 30 20 20 TÃ ©lÃ ©copieur: (33) 173 30 20 08 E-mail: Catherine.LESCOUARC'H@onigc.fr; Philippe.BONNARD@onigc.fr website: www.onigc.fr Italia     Agenzia per le Erogazioni in Agricoltura  AGEA Via Torino 45, I-00184 Roma TÃ ©lÃ ©phone: (39) 06 49 49 95 58 TÃ ©lÃ ©copieur: (39) 06 49 49 97 61 e-mail: b.pennacchia@agea.gov.it website: www.agea.gov.it Kypros     Latvija 0 0   Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV-1981 TÃ ©lÃ ©phone: (371) 702 7893 TÃ ©lÃ ©copieur: (371) 702 7892 e-mail: lad@lad.gov.lv website: www.lad.gov.lv Lietuva     The Lithuanian Agricultural and Food Products Market Regulation Agency L. Stuokos-Guceviciaus Str. 9 12, Vilnius, Lithuania TÃ ©lÃ ©phon: (370-5) 268 50 49 TÃ ©lÃ ©copieur: (370-5) 268 50 61 e-mail: info@litfood.lt website: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©lÃ ©phone: (352) 478 23 70 TÃ ©lÃ ©copieur: (352) 46 61 38 TÃ ©lex: 2 537 AGRIM LU MagyarorszÃ ¡g 0 0 500 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24. H-1095 Budapest TÃ ©lÃ ©phone (36-1) 219 45 76 TÃ ©lÃ ©copieur: (36-1) 219 89 05 e-mail: ertekesites@mvh.gov.hu website: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965, NL-6040 AZ Roermond TÃ ©lÃ ©phone: (31) 475 355 486 TÃ ©lÃ ©copieur: (31) 475 318939 e-mail: p.a.c.m.van.de.lindeloof@minlnv.nl website: www.minlnv.nl Ã sterreich     AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien TÃ ©lÃ ©phone: (43-1) 331 51-258 (43-1) 331 51-328 TÃ ©lÃ ©copieur: (43-1) 331 51-4624 (43-1) 331 51-4469 e-mail: referat10@ama.gv.at website: www.ama.at/intervention Polska  0   Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 00-400 Warszawa Polska TÃ ©lÃ ©phone: (48) 22 661 78 10 tÃ ©lÃ ©copieur: (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl website: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Fernando Curado Ribeiro, n.o 4G 1649-034 Lisboa TÃ ©lÃ ©phone: (351) 21 751 85 00 (351) 21 384 60 00 TÃ ©lÃ ©copieur: (351) 21 384 61 70 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt website: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia Tel.: (40) 21 3054802, (40) 21 3054842 Fax: (40) 21 3054803 Website: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160 SI-1000 Ljubljana TÃ ©lÃ ©phone: (386-1) 580 76 52 TÃ ©lÃ ©copieur: (386-1) 478 92 00 e-mail: aktrp@gov.si website: www.arsktrp.gov.si Slovensko     PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika tel.: (421-2) 58 24 32 71 fax: (421-2) 53 41 26 65 e-mail: jvargova@apa.sk website: www.apa.sk Suomi/Finland 0 0   Maaseutuvirasto PL 256 FI-00101 HELSINKI Tel: (358 (0)20) 772 007 Fax: (358 (0)20) 7725 506, +358 (0)20 7725 508 e-mail: markkinatukiosasto@mavi.fi web site: www.mavi.fi Sverige 0 0   Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tfn (46) 36 15 50 00 Fax (46) 36 19 05 46 E-post: jordbruksverket@sjv.se Internet: www.sjv.se United Kingdom     Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH United Kingdom TÃ ©lÃ ©phone: (44-1912) 26 58 82 TÃ ©lÃ ©copieur: (44-1912) 26 58 24 e-mail: cerealsintervention@rpa.gsi.gov.uk website: www.rpa.gov.uk  means no intervention stock of this cereal in this Member State. ANNEX II Communication to the Commission of tenders received under the standing invitation to tender for the resale on the Community market of cereals from intervention stocks Model (1) Article 4 of Regulation (EC) No 712/2007 TYPE OF CEREAL: CN code (2) MEMBER STATE (3) 1 2 3 Serial number of tenderers Lot No Quantity (t) Tender price EUR/tonne 1 2 3 etc. Indicate the total quantities offered (including rejected offers made for the same lot): ¦ tonnes. (1) To be sent to DG AGRI, Unit D.2 (2) 1001 90 for common wheat, 1003 00 for barley, 1005 90 00 for maize and 1002 00 00 for rye. (3) Indicate the Member State concerned.